Name: Council Regulation (EEC) No 3061/79 of 20 December 1979 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 345/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in the People's Republic of China the particularly sensitive position of the Community textiles industry mean that the said conditions can be standardized only gradually ; whereas for these reasons allocation of supplies cannot immediately be effected on the basis of requirements alone ; Whereas it is also necessary to introduce efficient and rapid procedures for altering quantitative limits and their allocation to take account of the development of trade flows, needs for additional imports and the Community's obligations under the Agreement with China ; Whereas , in the case of products not subject to quantitative limitation, the Agreement provides for a consultation procedure whereby, under certain conditions , agreement can be sought with China on the introduction of quantitative limits ; whereas it is necessary to provide a procedure whereby the Community may introduce quantitative limits pending the conclusion of such consultation or as a result of such consultations or where such consultations do not lead to agreement ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has negotiated an Agreement with the People's Republic of China (hereinafter referred ro as 'China') on trade in textile products ; Whereas the Community and China decided that the provisions of that Agreement will be fully implemented as from 1 January 1980 until 31 December 1983 ; Whereas it is necessary, with a view to implementing the Agreement and to take account of its particu ­ larities , to establish specific common rules for imports of certain textile products originating in China ; Whereas , in order to apply quantitative limits in conformity with the Agreement negotiated with China, it is necessary to establish a special management procedure ; whereas it is desirable that such common management system be decentralized by allocating the quantitative limits among the Member States , and that the import authorizations be issued by the Member States' authorities in accordance with the double-checking system defined in the Agreement ; Whereas , in order to ensure the best possible utilization of the quantitative limits, they should be allocated in accordance with the requirements of the Member States and with the quantitative objectives established by the Council ; whereas , however, the extent of the disparities existing in the conditions for imports of these products into the Member States and Whereas it is therefore necessary to lay down a rapid and efficient procedure for introducing such quantitative limits and concluding arrangements with China ; Whereas , for practical reasons, it is convenient to make use , for the purposes enumerated above, of the management committee already set up by Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), (') OJ No L 365 , 27 . 12 . 1978 , p. 1 . No L 345/2 Official Journal of the European Communities 31 . 12 . 79 necessary to ensure that any subsequent amendment to the nomenclature of the Common Customs Tariff or the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States (NIMEXE) does not result in a reduction of such quantitative limits . 5 . Exports of all textile products originating in China, including handloom and folklore products covered by the categories referred to in Article 1 , shall be subject to a double-checking system, as described hereinafter. 6 . Where imports into the Community of textile products listed in Annex I and originating in China are effected at abnormally low prices , the provisions of Annex IX shall apply . HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation shall apply to imports into the Community of the textile products listed in Annex I and originating in China . 2 . The description and identification of the products listed in Annex I shall be those used in the nomenclature of the Common Customs Tariff and in the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States (NIMEXE), without prejudice to Article 3 (4). 3 . Subject to provisions of this Regulation the import into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions or measures having equivalent effect to such restrictions . Article 2 1 . The origin of the products referred to in Article 1 ( 1 ) shall be determined in accordance with the rules in force in the Community. 2 . The procedures for control of the origin of the products referred to in Article 1 ( 1 ) are laid down in Annexes III and VI . 7 . In the case of products subject to quantitative limits established in the Agreement or fixed sub ­ sequently pursuant to Article 11 of this Regulation, the provisions of Annex V shall apply, subject to the provisions of paragraph 6 and of Article 5 (3 ) and (4). 8 . Imports of products not subject to such quantitative limits shall be conditional upon the pre ­ sentation of an import document issued in the manner set out in Annex V for the issue of import licences , subject to the provisions of paragraph 6 and of Article 11 , in particular paragraph 7 thereof. The import document shall be granted on presentation of a shipment certificate issued by the competent Chinese authorities and corresponding to the specimen set out in Annex VII . 9 . An importer's declaration or application submitted for the purpose of obtaining an import auth ­ orization or import document shall be accompanied by the corresponding export licence or shipment certi ­ ficate and , where a Member State so requests, by a copy of the contract of purchase, or equivalent proof of price . Article 3 1 . The import into the Community of the textile products listed in Annex IV, originating in China and shipped between 1 January 1980 and 31 December 1983 , shall be subject to the annual quantitative limits laid down in that Annex . 2 . The release for free circulation in the Community of imports subject to the quantitative limits referred to in paragraph 1 shall be subject to the presentation of an import authorization or equivalent document issued by the Member States authorities in accordance with Article 10 . 3 . The authorized imports shall be charged against the quantitative limits laid down for the year in which the products are shipped in China . Article 4 1 . Imports of products not subject to quantitative limitation before 1 January 1980 which were in the course of shipment to the Community before that date shall not be subject to the quantitative limits referred to in Article 3 provided they were shipped from China before 1 January 1980 and were released for free circulation in the Community before 1 April 1980 . / 4 . The definition of quantitative limits laid down in Annex IV and the categories of products to which they apply shall be adapted in accordance with the procedure laid down in Article 14 where this proves 31 . 12 . 79 Official Journal of the European Communities No L 345 /3 2 . The release for free circulation of products the import of which was subject to quantitative limitation before 1 January 1980 and which were shipped before the said date shall continue from that date to be subject to the presentation of the same import documents , and to the same import conditions , as before 1 January 1980 . Article 6 In order that the Community textile and clothing industry may benefit from the utilization of all the quantitative limits established in Annex IV, and in particular those established for categories 2 , 3 and 37 , and in order to contribute to the improvement of supplies to these industries of raw silk, silk waste , angora and cashmere , the Commission shall , at the request of one or more Member States , submit to the Chinese authorities before 1 December of each Agreement year a list of interested manufacturing and processing companies , and , where appropriate , the quantities of products requested by the companies concerned . Article 5 1 . The quantitative limits referred to in Article 3 shall not apply to products admitted into the customs territory of the Community under the arrangements for inward processing or other suspensive arrangements , provided that they are declared to be for re-export under such a system outside the said territory in the same state or after processing . The subsequent release for free circulation of the products referred to in the first subparagraph shall be subject to the quantitative limits referred to in Article 3 and to the presentation of an import authorization or equivalent document issued in accordance with Article 3 (2) and the products so released shall be charged against the quantitative limit established for the year for which the export licence was issued . Article 7 1 . The quantitative limits introduced pursuant to Article 1 1 shall be allocated in such a way as to ensure the improved utilization of these quantitative limits and to attain progressively a more balanced penetration of the markets by means of improved burden-sharing between the Member States . 2 . The allocation of the quantitative limits referred to in paragraph 1 shall be adapted in accordance with the procedure laid down in Article 14 and according to the criteria defined in paragraph 1 where this proves necessary , particularly in view of trends in patterns of trade , in order to ensure their improved utilization . 2 . Where the authorities in the Member States establish that imports of textile products have been charged against a quantitative limit fixed pursuant to Article 3 and that these products have subsequently been re-exported outside the Community, they shall inform the Commission thereof and issue additional import authorizations for the same products and the same quantities in accordance with Article 3 (2). Imports effected under cover of such authorizations shall not be charged against the quantitative limit for the current year or the following year. 3 . Any quantitative limit, except for categories 2 and 3 , established in Annex IV or any level resulting from the application of the rates specified in Article 11 (2 ) and (3 ), may be exceeded by 10 % as long as the imports causing this excess are imports of cottage industry and folklore products as defined in Annex VIII , originating in China . Article 8 1 . China may, after notifying the Commission in advance , utilize the shares allocated to Member States in the following ways : (a) Advance utilization during any given year of a portion of a share established for the following year shall be authorized for each category of products up to 5 % of the share for the year of actual utilization . Such advance imports shall be deducted from the corresponding shares established for the following year . (b) Carry-over of amounts not utilized during any given year to the corresponding share for the following year shall be authorized up to 5 % of the share for the year of actual utilization . 4 . The provisions of the above paragraph shall apply only to products accompanied by a certificate drawn up by the Chinese authorities in conformity with the specimen set out in the appendix to Annex VIII and which fulfil the conditions laid down in Annex VIII . No L 345/4 Official Journal of the European Communities 31 . 12 . 79 2 . The quantitative limits laid down in Article 3 may be increased in accordance with the procedure laid down in Article 14 where it appears that additional imports are required . 3 . At the request of a Member State which finds that it requires additional imports , either on the occasion of fairs of where it has issued import authori ­ zations or equivalent documents for up to 80% of its national share , the Commission may, after oral or written consultations with the Member States within the Committee referred to in Article 13 , open up additional possibilities for imports into that Member State . In an emergency, the Commission shall open consul ­ tations within the Committee within five working days following receipt of the request from the Member State concerned and shall take a decision within 15 working days calculated from the same date . However, for each of the categories of products subject to quantitative limitations , carry-over of quantities unused in 1979 shall be authorized up to 10 % of the quantitative limits for 1980 . For categories to which the arrangement described in the above subparagraph is applied , no advance use shall be authorized during 1980 . (c) Transfers of quantities in Group I categories shall be made only as follows :  transfers from category 1 to categories 2 and 3 shall be authorized up to 5 % of the share established for the category to which the listed transfer is made,  transfers between categories 2 and 3 are governed by the provisions of the appendix to Annex IV,  transfers between categories 4 , 5 , 6 , 7 and 8 shall be authorized up to 5 % of the share established for the category to which the transfer is made . Transfers of quantities into the different cate ­ gories in Groups II , III , IV and V may be made from any category in Groups I , II , III , IV and V subject to a maximum of 5 % of the share established for the category to which the transfer is made . The table of equivalence applicable to the above ­ mentioned transfers is given in Annex I. Article 10 1 . The authorities of the Member States shall issue the import authorizations or equivalent documents provided for in Article 3 (2 ) up to the amount of their shares , taking into account the measures taken pursuant to Articles 5 , 7 , 8 and 9 . 2 . The import authorizations or equivalent documents shall be issued in accordance with Annexes V and VI . 3 . The quantities of products covered by the import authorizations or equivalent documents provided for in Article 3 shall be charged against the share of the Member State which issued those authori ­ zations or documents . 2 . In the event of recourse by China to the provisions of paragraph 1 , the Commission shall notify the authorities of the Member State concerned which shall authorize the imports in question in accordance with the double-checking system defined in Annexes V and VI . 3 . Where a Member State's share has been increased by the application of paragraph 1 , or of Article 9 , or where further possibilities for imports into that Member State have been created under Article 9 , such increases or further import possibilities shall not be taken into account for the purposes of applying paragraph 1 in the current year or sub ­ sequent years . Article 11 1 . The following provisions shall apply, under the conditions enumerated hereinafter, to the import ­ ations into the Community of textile products listed in Annex I , originating in China and not subject to the quantitative limits referred to in Article 3 . 2 . The Commission  on its own initiative or at the request of a Member State  can request the opening of consultations with China in order to reach agreement on a suitable level of limitation for any category of products when it finds , through the system of double-checking, that the total volume covered by the shipment certificates issued by the Chinese authorities for the category in question in an Article 9 1 . Member States which find that they require additional imports for their internal consumption or which consider that their share may not be fully utilized shall notify the Commission accordingly . 31 . 12 . 79 Official Journal of the European Communities No L 345/5 Agreement year is about to reach or exceed the level resulting from the application of the following percen ­ tages :  0 ¢ 2 % if the category is in Group I ,  1 ¢ 5 % if the category is in Group II ,  5 % if the category is in Groups III, IV and V, to the preceding calendar year's total imports into the Community of products in the same category, subject to the provisions of paragraph 10 . regions , at a level not lower than that notified in the request for consultations , nor that resulting from the application of the rate referred to in paragraph 2, nor the level of imports in 1978 of products of the same category originating in China . Such limits will remain in force until replaced by a definitive limit introduced after the consultation has taken place or until it is decided, after the consul ­ tation and in accordance with the provisions of this Article , that no definitive limit should be introduced. 6 . The introduction of a quantitative limit does not preclude the import of products covered by this quantitative limit but shipped from China before the date on which the request for consultations was notified to China . Notice of this date will be given by a Commission communication published without delay in the Official Journal of the European Communities. 3 . Such consultation with China can also be requested in order to reach agreement on a suitable level of regional limitation for any category of products when it is found that the total volume covered by shipment certificates issued by the Chinese authorities in an Agreement year for any category of product is about to reach or exceed, in relation to the total quantities calculated for the whole Community according to the percentage specified in paragraph 2 above, the relevant percentages set out for the regions of the Community in the table below : Germany Benelux France Italy Denmark Ireland United Kingdom 28 ¢ 5 % 10-5 % 18-5 % 15 % 3 % 1 % 23-5 % 7 . In the case of products subject to quota under the autonomous import arrangements in effect at the time of the initialling of the Agreement with China, a Member State may, where the conditions set out in paragraph 3 are fulfilled , suspend the issue of import documents provided that the suspension is brought to the attention of the Commission within seven working days of the date on which such an import document was requested by an importer. The importer must in turn be informed without delay. When the quantitative limit referred to in paragraph 5 is established , the issue of import documents will be resumed within and up to the level of the quantitative limit in question, subject always to the provisions of paragraph 6 . 4 . For products subject to quota under the auto ­ nomous import arrangements in effect at the time of initialling of the Agreement, such consultations shall be initiated within eight days of a request by a Member State . For other products , the decision to hold consultations shall be taken in accordance with the procedure referred to in Article 14 . This decision must be taken within 15 working days from such a request . Where the outcome of this decision is that consultations should be opened, this shall happen within eight working days of the decision to do so . 8 . Where consultations are opened with China, the Commission may request that China with effect from the date of notification of the request for consul ­ tations and pending a mutually satisfactory solution suspend or limit at the level indicated by the Commission its exports of the category of products in question to the Community or to one or more regions thereof. The consultations with China may lead to the conclusion of an arrangement between China and the Community, which shall stipulate that the quantitative limits applied shall be administered in accordance with the double-checking system . The consultations shall be conducted in accordance with the following rules :  the Commission shall notify China of the request for consultations , 5 . Pending the result of the consultations and within five working days from the date on which the request for them was notified to China in accordance with paragraph 8 , a quantitative limit shall be established for imports into the Community or, at the request of Member States , into one or more No L 345 /6 Official Journal of the European Communities 31 . 12 . 79 month , by NIMEXE code and in the units , including where appropriate supplementary units , of the NIMEXE code . The imports shall be broken down in accordance with the statistical procedures in force ; they shall be expressed in terms of quantity and value in order to permit an assessment of the evolution of the trade balance in textile products with China . 3 . Member States shall notify the Commission monthly within 30 days following the end of each month , of the quantities , in the appropriate units and category of products , of products specified in paragraph 1 of Annex VIII . 4 . In order to enable market trends in the products covered by this Regulation to be monitored , Member States shall communicate to the Commission , before 31 March each year, statistical data for the preceding year on exports . The statistical data relating to the production and consumption of each product shall be forwarded under arrangements to be determined sub ­ sequently pursuant to the procedure laid down in Article 14 . 5 . Where the nature of the products or particular circumstances so require , the Commission may, at the request of a Member State or on its own initiative , alter the time limits for communicating the abovementioned information under the procedure laid down in Article 14 . 6 . Member States shall notify the Commission, under conditions set in accordance with the procedure laid down in Article 14 of all other parti ­ culars deemed under that procedure to be necessary in order to ensure compliance with the obligations agreed between the Communitv and China .  the request for consultations shall be followed within a reasonable period and in any event within 15 days of the notifiction , by a report setting out the conditions which, in the Commission's opinion, justify the submission of such a request,  the Commission shall initiate consultations within one month at the latest of notification of the request, with a view to reaching agreement or a mutually acceptable conclusion within one month at the latest . 9 . Should the Community and China fail to reach a satisfactory solution within the time limit set out above , imports of the category of products in question may be made subject to definitive quantitative limits at an annual level not lower than that reached by imports of the said products and indicated in the request for consultations . 10 . Where , for a particular category of products , the provisions of paragraph 2 are applied , the level which shall be taken into consideration shall be the highest level reached in respect of the category of products in question in either of the last two years preceding the year of application of the measure establishing a quantitative limit . 11 . Where the development of total imports into the Community of a product which is subject to a quantitative limit fixed in accordance with paragraphs 5 to 9 renders it necerssary, the annual level of that quantitative limit shall be increased , after consultation with China in accordance with the procedure laid down in paragraph 8 , to ensure compliance with the conditions set out in paragraphs 2 and 3 . 12 . Quantitative limits established pursuant to this Article shall be the subject of a Commission Regu ­ lation and shall be administered in accordance with Articles 3 to 10 . Article 13 Where reference is made to the procedure defined in Article 14 , the Committee referred to in that Article shall , for the purpose and duration of this Regulation , be the 'Textile Committee ' set up under Article 14 of Council Regulation (EEC) No 3059/78 . Article 14 1 . Where reference is made to the procedure defined in this Article , the chairman , on his own initiative or at the request of a Member State , shall refer the matter to the Committee . 2 . The Commission representative shall submit draft measures to the Committee . The Committee shall deliver an opinion on the draft measures within Article 12 1 . In respect of each quantitative limit set out in Annex IV, Member States shall notify the Commission , within the first 10 days of each month , of the total quantities , in the appropriate units and by country of origin and category of products , for which Import authorizations have been issued during the preceding month . 2 . In respect of the textile products in Annexes I and II , Member States shall " notify the Commission monthly, within 30 days following the end of each month, of the total quantities imported during that 31 . 12 . 79 Official Journal of the European Communities No L 345 /7 Article 16 The Member States shall inform the Commission forthwith of all measures taken pursuant to this Regu ­ lation and of all laws , regulations or administrative provisions concerning arrangements for the import of the products covered by this Regulation . a period which may be fixed by the chairman depending on the degree of urgency of the matters to be examined . The Committee shall decide by a majority of 41 votes , the votes of the Member States being weighted as specified in Article 148 (2) of the Treaty. The chairman shall not vote . 3 . ( a) The Commission shall adopt the measures proposed where they are in conformity with the Commitee 's opinion . (b) Where the measures proposed are not in conformity with the Committee's opinion, or where no opinion has been given, the Commission shall submit to the Council without delay a proposal for the measures to be taken . The Council shall act by a qualified majority. (c) Should the Council fail to take a decision within one month of the date on which the proposal was laid before it , the Commission shall adopt the proposed measures . Article 15 The chairman may, on his own initiative or at the request of one of the Member States ' representatives , consult the Committee about any other matter relating to the operation of this Regulation . Article 17 Any amendments or adjustments to the Annexes to this Regulation which may be necessary to take into account any amendment or the expiry of the Agreement with China or the conclusion , amendment or expiry of any further arrangement with China or amendments made to Community rules on statistics , or customs arrangements or common import arrangements , shall be adopted in accordance with the procedure laid down in Article 14 . Article 18 This Regulation shall enter into force on 1 January 1980 . It shall apply until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J. TUNNEY No L 345/8 Official Journal of the European Communities 31 . 12 . 79 ANNEX 1 referred to in Article 1 Where the expression 'babies' garments' is used, this is meant also to cover girls' garments up to and including commercial size 86. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned these products are to be taken to be made exclusively of wool or of fine animal hair, of cotton or of synthetic or artificial textile fibres. GROUP I Table of equivalence Category Description NIMEXE code(1979) pieces/kg g/piece Cotton yarn not put up for retail sale1 55.05-13 ; 19 ; 21 ; 25 ;27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 52 ; 58 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 92 ; 98 2 (1 ) Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : 55.09-01 ; 02 ; 03 ; 04 ; 05 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 55.09-03 ; 04 ; 05 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 a) Of which other than unbleached or bleached 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics ( including terry fabrics) and chenille fabrics : 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 11 ; 13 ; 14 ; 16 ; 17 ; 18 ; 21 ; 23 ; 24 ; 26 ; 27 ; 28 ; 32 ; 33 ; 34 ; 36 56.07-01 ; 05 ; 07 ; 08 ; 13 ; 14 ; 16 ; 18 ; 21 ; 23 ; 26 ; 27 ; 28 ; 33 ; 34 ; 36 a) Of which other than unbleached or bleached ( l) Category 2 includes cotton fabrics (absorbent gauze), not impregnated or coated with pharmaceutical substances, talling within heading No 30.04 of the Common Customs Tariff. 31 . 12 . 79 Official Journal of the European Communities No L 345 /9 Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 4 Shirts, T-shirts , lightweight fine knit roll , polo ' or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 6.48 154 5 Jerseys , pullovers, slip-overs , waistcoats, twinsets, cardi ­ gans , bedjackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 4.53 221 6 Men's and boys ' woven breeches, shorts and trousers (including slacks) Women's, girls ' and infants' woven trousers and slacks 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 1.76 568 7 Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 5.55 180 8 Men's and boys' shirts, woven 61.03-11 ; 15 ; 19 4.60 217 No L 345 / 10 Official Journal of the European Communities 31 . 12 . 79 GROUP II Category Description NIMEXE code( 1979) Table of equivalence pieces/kg g/piece 9 Woven cotton terry fabrics Toilet and kitchen linen of woven cotton terry fabrics 55.08-10 ; 30 ; 50 ; 80 62.02-71 10 Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials 60.02-40 10.14pairs 99 11 Gloves, mittens and mitts , knitted or crocheted , not elastic or rubberized , other than those of category 10 60.02-50 ; 60 ; 70 ; 80 24.6 pairs 41 12 Stockings , under stockings, socks , ankle-socks , sockettes and the like, knitted or crocheted , not elastic or rubberized , other than women's stockings of synthetic textile fibres 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 24.3 pairs 41 13 Men's and boys' underpants and briefs, women's, girls ' and infants' (other than babies') knickers and briefs , knitted or crocheted , not elastic or rubberized, of cotton or synthe ­ tic textile fibres 60.04-48 ; 56 ; 75 ; 85 17 59 14 A Men's and boys' coats of impregnated, coated , covered or laminated woven fabric 61.01-01 1.0 1000 14 B Men's and boys' woven overcoats, raincoats and other coats , cloaks and capes , other than those of category 14 A 61.01-41 ; 42 ; 44 ; 46 ; 47 0.72 1389 15 A Women's , girls' and infants' coats of impregnated, coated , covered or laminated woven fabric 61.02-05 1.1 909 15 B Women's, girls ' and infants' woven overcoats , raincoats and other coats, cloaks and capes , jackets and blazers , other than garments of category 15 A 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 0.84 1190 16 Men's and boys' woven suits (including coordinate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together), excluding ski suits 61.01-51 ; 54 ; 57 0.80 1250 17 Men's and boys' woven jackets and blazers (excluding waister jackets) 61.01-34 ; 36 ; 37 1.43 700 31 . 12 . 79 Official Journal of the European Communities No L 345 / 1 1 Category Description NIMEXE code (1979) Table of equivalence pieces/kg g/piece 18 Men's and boys' woven under garments other than shirts 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 19 Handkerchiefs of woven fabric, of a value of not more than 15 EUA/kg net weight 61.05-30 ; 99 55.5 18 20 Bed linen, woven 62.02-11 ; 19 21 Parkas ; anoraks , windcheaters , waister jackets and the like, woven 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 2.3 435 22 Yarn of discontinuous or waste synthetic fibres, not put up for retail sale a) Of which acrylic 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 56.05-21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 23 Yarn of discontinuous or waste regenerated fibres, not put up for retail sale 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 24 Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres 60.04-47 ; 73 2.8 357 25 Women's , girls' and infants' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or synthetic fibres 60.04-51 ; 53 ; 81 ; 83 4.3 233 26 Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 31 323 27 Women's, girls ' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 2-6 385 28 Knitted or crocheted trousers (except shorts) other than babies' 60.05-61 ; 62 ; 64 161 620 31 . 12 . 79No L 345/ 12 Official Journal of the European Communities Category Description NIMEXE code (1979) Table of equivalence pieces/kg g/piece 29 Women's, girls ' and infants' (other than babies') woven suits, and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), excluding ski suits 61.02-42 ; 43 ; 44 1 37 730 30 A Women's, girls' and infants' woven pyjamas and night ­ dresses 61.04-11 ; 13 ; 18 40 * 250 30 B Women's, girls ' and infants' (other than babies') woven undergarments, other than pyjamas and nightdresses 61.04-91 ; 93 ; 98 31 Brassieres, woven, knitted or crocheted 61.09-50 18.2 55 31 . 12 . 79 Official Journal of the European Communities No L 345/ 13 GROUP III Table of equivalence Category Description NIMEXE code(1979) pieces/kg g/piece 32 Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man-made textile fibres 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 33 Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like 51.04-06 62.03-96 34 51.04-08Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide 35 Woven fabrics of synthetic textile fibres (continuous), other than those for tyres and those containing elastomeric yarn a) Of which other than unbleached or bleached 51.04-11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 36 ; 42 ; 44 ; 46 ; 48 51.04-15 ; 17 ; 18 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 42 ; 44 ; 46 ; 48 36 Woven fabrics of regenerated textile fibres (continu ­ ous), other than those for tyres and those containing elastomeric yarn 51.04-56 ; 58 ; 62 ; 64 ; 66 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 93 ; 94 ; 95 ; 96 ; 97 ; 98 51.04-58 ; 62 ; 64 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 94 ; 95 ; 96 ; 97 ; 98 a) Of which other than unbleached or bleached 37 Woven fabrics of regenerated textile fibres (discontinuous or waste), other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 56.07-37 ; 42 ; 44 ; 48 ; 52 ; 53 ; 54 ; 57 ; 58 ; 62 ; 63 ; 64 ; 66 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 56.07-37 ; 44 ; 48 ; 52 ; 54 ; 57 ; 58 ; 63 ; 64 ; 66 ; 73 ; 74 ; 77 ; 78 ; 83 ; 84 ; 87 a) Of which other than unbleached or bleached 38 A Knitted or crocheted synthetic curtain fabrics including net curtain fabric 60.01-40 38 B Net curtains 62.02-09 No L 345 / 14 Official Journal of the European Communities 31 . 12 . 79 Category Description NIMEXE code (1979) Table of equivalence pieces/kg g/piece 39 Woven table linen , toilet and kitchen linen , other than of cotton terry fabric 62.02-41 ; 43 ; 47 ; 65 ; 73 ; 77 40 Woven curtains (other than net curtains) and furnishing articles 62.02-81 ; 89 41 Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 51.01-05 ; 07 ; 08 ; 09 ; 11 ; 13 ; 16 ; 18 ; 21 ; 23 ; 26 ; 28 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48 42 Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 51.01-50 ; 61 ; 64 ; 66 ; 71 ; 76 ; 80 43 Yarn of man-made fibres (continuous), put up for retail sale 51.03-10 ; 20 44 Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 51.04-05 45 Woven fabrics of regenerated textile fibres (continuous ), containing elastomeric yarn 51.04-54 46 Carded or combed sheep's or lambs' wool or other fine animal hair 53.05-10 ; 22 ; 29 ; 32 ; 39 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 53.07-01 ; 09 ; 21 ; 29 ; 40 ; 51 ; 59 ; 81 ; 89 53.08-21 ; 25 49 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 53.10-11 ; 15 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair 53.11-01 ; 03 ; 07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 91 ; 93 ; 97 31 . 12 . 79 Official Journal of the European Communities No L 345/ 15 Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 51 Carded or combed cotton 55.04-00 52 Cotton yarn put up for retail sale 55.06-10 ; 90 53 Cotton gauze 55.07-10 ; 90 \ 54 Regenerated textile fibres (discontinuous or waste), carded or combed 56.04-21 ; 23 ; 25 ; 29 55 Synthetic textile fibres (discontinuous or waste), carded or combed 56.04-11 ; 13 ; 15 ; 16 ; 17 ; 18 56 Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale 56.06-11 ; 15 57 Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 56.06-20 58 Carpets, carpeting and rugs , knotted (made up or not) 58.01-01 ; 11 ; 13 ; 17 ; 30 ; 80 59 Woven, knitted or crocheted carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) Floor coverings of felt 58.02-12 ; 14 ; 17 ; 18 ; 19 ; 30 ; 43 ; 49 ; 90 59.02-01 ; 09 60 Tapestries, hand made 58.03-00 61 Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc 58.05-01 ; 08 ; 30 ; 40 ; 51 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 62 "Woven labels , badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels, pompons and the like Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain 58.06-10 ; 90 58.07-31 ; 39 ; 50 ; 80 58.08-11 ; 15 ; 19 ; 21 ; 29 No L 345/ 16 Official Journal of the European Communities 31 . 12 . 79 Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 62 (cont'd) Tulle and other net fabrics ( but not including woven , knitted or crocheted fabrics), figured ; hand or mechani ­ cally made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 63 Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, containing elastofibres Knitted or crocheted fabric, elastic or rubberized 60.01-30 60.06-11 ; 18 64 Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres 60.01-51 ; 55 65 Knitted or crocheted fabrics, not elastic or rubberized, other than those of categories 38 A, 63 and 64 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ; 72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 66 Travelling rugs and blankets 62.01-10 ; 20 ; 81 ; 85 ; 93 ; 95 67 Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized Articles (other thanbathing costumes) of knitted or crocheted fabric, elastic or rubberized 60.05-94 ; 95 ; 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 31 . 12 . 79 Official Journal of the European Communities No L 345 / 17 GROUP IV Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 68 Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 69 Women's , girls ' and infants' knitted or crocheted petti ­ coats and slips, of synthetic textile fibres, other than babies' garments 60.04-54 7.8 128 70 Panty-hose (tights) 60.04-31 ; 33 ; 34 30-4 33 71 Babies' knitted outer garments 60.05-06 ; 07 ; 08 ; 09 72 Knitted swimwear 60.05-11 ; 13 ; 15 60.06-91 10 100 73 Track suits of knitted or crocheted fabric, not elastic or rubberized 60.05-16 ; 17 ; 19 1.67 600 74 Women's, girls ' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, excluding ski suits 60.05-71 ; 72 ; 73 ; 74 1.54 650 75 Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized , excluding ski suits 60.05-66 ; 68 0.80 1250 76 Men's and boys' woven industrial and occupational clothing Women's, girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 77 Women's stockings of synthetic textile fibres 60.03-24 ; 26 40 pairs 25 78 Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 and 79 61.01-09 ; 24 ; 25 ; 26 ; 92 ; 94 ; 96 No L 345 / 18 Official Journal of the European Communities 31 . 12 . 79 Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 79 Woven swimwear 61.01-22 ; 23 61.02-16 ; 18 8.3 120 80 Babies' woven garments 61.02-01 ; 03 61.04-01 ; 09 81 Women's, girls ' and infants' woven bath robes, dressing gowns, bed jackets and similar indoor wear and other outer garments , except garments of categories 6 , 7, 15 A, 15 B, 21 , 26, 27, 29, 76, 79 and 80 61.02-07 ; 22 ; 23 ; 24 ; 86 ; 88 ; 92 82 Under garments, other than babies', knitted or crocheted , not elastic or rubberized , of wool , of fine animal hair or of regenerated textile fibres 60.04-38 ; 60 83 Outer garments , knitted or crocheted, not elastic or rubberized, other than garments of categories 5, 7, 26, 27, 28 , 71 , 72, 73 , 74 and 75 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 88 ; 90 ; 91 ; 92 84 Shawls, scarves , mufflers , mantillas, veils and the like, other than knitted or crocheted 61.06-30 ; 40 ; 50 ; 60 85 Ties, bow ties and cravats , other than knitted or crocheted 61.07-30 ; 40 ; 90 17-9 56 86 Corsets, corset-belts, suspender-belts, braces, suspenders , garters and the like (including such articles of knitted or crocheted fabric), other than brassieres, whether or not elastic 61.09-20 ; 30 ; 40 ; 80 8 8 114 87 Gloves, mittens, mitts, stockings , socks and sockettes, not being knitted or crocheted goods 61.10-00 88 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets), other than knitted or crocheted 61.11-00 89 Handkerchiefs of woven cotton fabric, of a value of more than 15 EUA/kg net weight 61.05-20 59 17 31 . 12 . 79 Official Journal of the European Communities No L 345 / 19 GROUP V Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 90 Twine, cordage, ropes and cables, of synthetic textile fibres , plaited or not 59.04-11 ; 13 ; 15 ; 17 ; 18 91 Tents 62.04-23 ; 73 92 Woven fabrics of man-made textile fibres and rubberized textile woven fabrics, for tyres 51.04-03 ; 52 59.11-15 93 Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip 62.03-93 ; 95 ; 97 ; 98 ¢ 94 Wadding and articles of wadding ; textile flock and dust and mill neps 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 95 Felt and articles of felt , whether or not impregnated or coated, other than floor coverings 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 96 Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics , whether or not impregnated or coated , other than clothing and clothing accessories 59.03-11 ; 19 ; 30 97 Nets and netting made of twine, cordage or rope , and made up fishing nets of yarn, twine, cordage or rope 59.05-11 ; 21 ; 29 ; 91 ; 99 98 Other articles made from yarn , twine, cordage, rope or cables , other than textile fabrics, articles made from such fabrics and articles of category 97 59.06-00 99 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and simi ­ lar fabrics for hat foundations and similar uses 59.07-10 ; 90 100 Textile fabrics impregnated, coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 59.08-10 ; 51 ; 61 ; 71 ; 79 No L 345/20 Official Journal of the European Communities 31 . 12 . 79 Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 101 Twine, cordage, ropes and cables, plaited or not, other than of synthetic textile fibres 59.04-80 102 Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not 59.10-10 ; 31 ; 39 103 Rubberized textile fabrics other than rubberized knitted or crocheted goods, excluding fabrics for tyres 59.11-11 ; 14 ; 17 ; 20 104 Textile fabrics , impregnated or coated, other than those of categories 99 , 100, 102 and 103 ; painted canvas being theatrical scenery, studio backcloths or the like 59.12-00 105 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 59.13-01 ; 11 ; 13 ; 15 ; 19 ; 32 ; 34 ; 35 ; 39 106 Wicks, of woven, plaited or knitted textile materials , for lamps , stoves, lighters , candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles 59.14-00 107 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 59.15-10 ; 90 108 Transmission, conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material 59.16-00 109 Woven tarpaulins, sails , awnings and sunblinds 62.04-21 ; 61 ; 69 110 Woven pneumatic mattresses 62.04-25 ; 75 111 Camping goods, woven, other than pneumatic mattresses and tents 62.04-29 ; 79 112 Other made-up textile articles, woven, excluding those of categories 113 and 114 62.05-10 ; 30 ; 93 ; 98 31 . 12 . 79 Official Journal of the European Communities No L 345/21 Category Description NIMEXE code(1979) Table of equivalence pieces/kg g/piece 113 Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted 62.05-20 114 Textile fabrics and textile articles of a kind commonly used in machinery or plant 59.17-10 ; 29 ; 31 ; 39 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 No L 345/22 Official Journal of the European Communities 31 . 12.79 ANNEX II referred to in Article 12 (2) Category Description NIMEXE code( 1979) Units 115 Flax or ramie yarn, not put up for retail sale 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 Tonnes 116 Flax or ramie yarn, put up for retail sale 54.04-10 ; 90 Tonnes 117 Woven fabrics of flax or of ramie 54.05-21 ; 25 ; 31 ; 35 ; 38 ; 51 ; 55 ; 61 ; 68 Tonnes 118 Bed linen , of flax or ramie, other than knitted or crocheted 62.02-15 Tonnes 119 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 62.02-61 ; 75 Tonnes 120 Curtains (including net curtains) and other furnishing articles , of flax or ramie , other than knitted or crocheted 62.02-01 ; 87 Tonnes 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie 59.04-60 Tonnes 122 Sacks and bags, of a kind used for the packing of goods, used, of flax or sisal , other than knitted or crocheted 62.03-91 Tonnes 123 Woven pile fabrics and chenille fabrics, of flax or ramie, other than narrow woven fabrics ; shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted 58.04-80 61.06-90 Tonnes 124 Synthetic staple fibre 56.01-11 ; 13 ; 15 ; 16 ; 17 ; 18 56.02-11 ; 13 ; 15 ; 19 56.03-11 ; 13 ; 15 ; 19 Tonnes 125 Synthetic filament yarn 51.01-14 ; 25 51.02-12 ; 13 ; 15 ; 22 ; 24 ; 28 Tonnes 126 Regenerated staple fibre 56.01-21 ; 23 ; 25 ; 29 56.02-21 ; 23 ; 25 ; 29 56.03-21 ; 23 ; 25 ; 29 Tonnes 31 . 12 . 79 Official Journal of the European Communities No L 345/23 Category Description NIMEXE code( 1979) Units 127 Regenerated filament yarn 51.01-62 ; 73 51.02-41 ; 49 Tonnes 128 Coarse hair, carded or combed 53.05-50 Tonnes 129 Coarse hair yarns 53.09-10 ; 20 Tonnes 130 A Thrown silk 50.04-10 ; 90 50.07-10 Tonnes 130 B Spun silk yarns 50.05-10 ; 90 ; 99 50.07-90 ; 99 Tonnes 131 Sisal yarns 57.07-90 Tonnes 132 Paper yarns 57.07-20 Tonnes 133 Hemp, etc. , yarns 57.07-01 ; 03 ; 07 Tonnes 134 Metallized yarns 52.01-10 ; 90 Tonnes 135 Fabrics of coarse hair 53.12-00 Tonnes 136 Silk fabrics 50.09-01 ; 20 ; 31 ; 39 ; 41 ; 42 ; 44 ; 45 ; 47 ; 48 ; 61 ; 62 ; 64 ; 66 ; 69 ; 80 59.17-21 Tonnes 137 Pile fabrics of silk, etc. 58.04-05 58.05-20 Tonnes 138 Fabrics of hemp, etc. , and paper 57.11-10 ; 20 ; 90 Tonnes 139 Fabrics of metal yarns 52.02-00 Tonnes 140 Knitted fabric of other fibres 60.01-98 Tonnes No L 345/24 Official Journal of the European Communities 31 . 12 . 79 Category Description NIMEXE code( 1979) Units 141 Blankets of other fibres 62.01-99 Tonnes 142 Carpets of sisal, hemp, etc. 58.02-20 ; 60 ; 80 Tonnes 143 A Clothing of non-MFA fibres, knitted 60.04-09 ; 16 ; 29 60.05-21 ; 26 ; 31 ; 32 ; 39 ; 49 ; 75 ; 80 ; 93 Tonnes 143 B Clothing of non-MFA fibres, woven 61.01-38 ; 48 ; 58 ; 68 ; 78 ; 98 61.02-34 ; 41 ; 45 ; 47 ; 55 ; 64 ; 74 ; 76 ; 94 61.05-91 61.06-10 61.07-10 Tonnes 144 Felt of coarse hair 59.02-45 Tonnes 145 Cordage of abaca 59.04-20 Tonnes 146 A Sisal baler and binder twine 59.04-31 Tonnes 146 B Other sisal twine and cordage 59.04-35 ; 38 Tonnes 146 C Jute binder and baler twine 59.04-70 Tonnes 147 Silk waste, carded or combed 50.03-90 Tonnes 148 A Jute yarns 57.06-11 ; 15 ; 30 Tonnes 148 B Coir yarns 57.07-10 Tonnes 149 A Jute fabrics, 150 to 230 cm wide, unbleached 57.10-61 Tonnes 149 B Jute fabrics, over 230 cm wide, unbleached 57.10-65 Tonnes No L 345/2531 . 12 . 79 Official Journal of the European Communities Category Description NIMEXE code( 1979) Units 149 C Jute fabrics , over 150 cm wide, finished 57.10-70 Tonnes Tonnes150 A Jute fabrics, under 150 cm wide and weighing not more than 310 g, and sacks therefrom 57.10-21 ; 29 62.03-13 150 B Jute fabrics , under 150 cm wide and weighing 310 to 500 g, and sacks therefrom Tonnes57.10-31 ; 39 62.03-15 150 C Jute fabrics , under 150 cm wide and weighing more than 500 g, and sacks therefrom Tonnes57.10-50 62.03-17 151 A Coir carpets 58.02-11 Tonnes 151 B Jute carpets 58.02-50 Tonnes 152 Jute felt 59.02-31 Tonnes 153 Jute sacks 62.03-11 Tonnes 154 Natural raw fibres Tonnes50.01-00 50.02-00 50.03-10 53.01-10 ; 20 ; 30 ; 40 53.02-10 ; 51 ; 59 ; 93 ; 95 ; 97 53.03-01 ; 03 ; 20 ; 30 ; 91 ; 95 53.04-00 54.01-10 ; 21 ; 25 ; 30 ; 40 ; 70 54.02-00 55.01-10 ; 90 55.02-10 ; 90 55.03-10 ; 30 ; 50 ; 90 57.01-20 ; 50 57.02-00 57.03-10 ; 30 ; 50 57.04-10 ; 30 ; 50 No L 345 /26 Official Journal of the European Communities 31 . 12 . 79 ANNEX III referred to in Article 2 competent Community authorities have reasonable doubt as to the authenticity of the certificate or as to the accuracy of the information regarding the true origin of the products in question . In such cases the competent authorities in the Community shall return the certificate of origin or a copy thereof to the competent governmental authority of China giving , where appropriate , the reasons of form or substance for an enquiry. If the invoice has been submitted , such invoice or a copy thereof shall be attached to the certificate or its copy. The authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate are inaccurate . ORIGIN Article 1 1 . Products listed in Annex I , originating in China, may be imported into the Community in accordance with the arrangements established by this Regulation on production of a certificate of origin conforming to the specimen attached to Annex VI . 2 . The certificate of origin shall be issued by the competent governmental authorities of China if the products in question can be considered products orig ­ inating in that country within the meaning of the relevant rules in force in the Community . 3 . However, products listed in Annex I other than those falling within Group I or II may be imported into the Community in accordance with the arrangements established by the Regulation on production of a declaration by the exporter or supplier on the invoice , or, where there is no invoice , on another commercial document relating to the products in question , to the effect that the said products originate in the supplying country where the declaration is made within the meaning of the relevant rules in force within the Community. 2 . The provisions of paragraph 1 above shall also be applicable to subsequent verifications of the declarations of origin referred to in Article 1 ( 3 ) of this Annex . 3 . The results of the subsequent verifications carried out in accordance with paragraphs 1 and 2 shall be communicated to the competent authorities of the Community within three months at the latest . 4 . Where different criteria for determining origin are fixed in respect of products falling within a single category and a single tariff heading, the certificate or declaration must include a description of the goods which is sufficiently detailed to allow assessment of the criterion on the basis of which the certificate was issued or the declaration made . 4 . Should such verifications reveal abuse or major irregularities in the use of declarations of origin , the Member State concerned shall inform the Commission of this fact . The Commission shall pass the information on to the other Member States . At the request of a Member State or at the initiative of the Commission , the Committee on Origin shall , as soon as possible and in accordance with the procedure specified in Article 13 of Regulation (EEC) No 802 /68 ('), examine whether it is desirable to require the production of a certificate of origin , in accordance with Article 1 ( 1 ) and (2), in respect of the products concerned and China . The decision shall be taken in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802 /68 . Article 2 The discovery of slight discrepancies between the entries made in the certificate of origin and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the product shall not ipso facto cast doubt upon the statements in the certificate . 5 . For the purpose of subsequent verification of certificates of origin , copies of the certificates as wellArticle 3 1 . Subsequent verification of certificates of origin shall be carried out at random, or whenever the (') OJ No L 148 , 26 . 6 . 1968 , p. 1 . 31 . 12 . 79 Official Journal of the European Communities No L 345/27 as any export documents referring to them shall be kept for at least two years by the competent governmental authority of China . 6 . Random recourse to the procedure specified in this Article must not constitute an obstacle to the release for home use of the products in question . 2 . The proof of origin referred to in Article 1 shall not be required where goods are accompanied by a certificate conforming to the specimen and complying with the conditions set out in Regulation (EEC) No 2635 /77 (') or (EEC) No 2636/77 (2) or in the corresponding provisions which are to replace the said Regulations . 3 . Paragraph 2 shall also apply to goods accompanied by a certificate conforming to the specimen and complying with the conditions set out in Annex VII to this Regulation . 4 . Non-commercial imports exempt from production of the documents referred to in paragraph 1 in accordance with the provisions of the preferential arrangements concerned shall not be subject to the provisions of this Annex . Article 4 1 . The movement certificates and Forms EUR.l and EUR.2 and the certificates of origin Form A and Forms APR presented at the time of importation into the Community in order to obtain a tariff preference shall be accepted in place of the proof of origin stipulated in Article 1 . (') OJ No L 307 , 30 . 11 . 1977 , p. 1 . ( 2 ) OJ No L 307 , 30 . 11 . 1977 , p. 42 . A N N E X IV W he n the co ns titu tiv e ma ter ial of the pr od uc ts of ca teg ori es 1t o 11 4 is no ts pe cif ica lly me nti on ed the se pro du cts are to be tak en to be ma de ex clu siv ely of wo ol or of fin ea nim al ha ir, of co tto no ro f sy nth eti co ra rti fic ial tex til ef ibr es . Th e br ea kd ow n be tw ee n M em be r St ate s of the qu an tit ati ve lim its fo r 19 81 , 19 82 an d 19 83 is pu bli she d for the pu rpo ses of inf orm ati on ,a nd its de fin itiv e ve rsi on sha ll be the sub jec to fa Co mm un ity Re gu lat ion at the be gin nin g of ea ch of tho se ye ars . Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 80 19 81 19 82 19 83 1 55 .0 5 Co tto n ya rn ,n ot pu tu p fo rr eta il sa le C hi na T on ne s 1 23 0 51 3 10 5 14 0 63 91 52 2 19 4 55 .0 5- 13 ; 19 ;2 1 ;2 5; 27 ;2 9; 33 ; 35 ;3 7 ;4 1 ; 45 ;4 6; 48 ; 52 ;5 8; 61 ; 65 ;6 7; 69 ; 72 ;7 8 ;9 2; 98 D F I B N L U K IR L D K E E C 1 22 6 50 4 10 3 13 7 61 87 50 2 16 8 1 22 8 50 9 10 4 13 8 62 8 9 51 2 1 8 1 1 23 2 51 7 10 6 14 2 64 93 53 2 20 7 No L 345 / 28 Official Journal of the European Communities 31 . 12 . 79 T on ne s 2 (1) 55 .0 9 Ch in a (2) O th er w ov en fa br ic s of co tto n : W ov en fa br ics of co tto n, ot he r th an ga uz e, ter ry fab ric s, na rro w wo ve nf ab ­ ric s, pil e fab ric s, ch en ill e fa br ics ,t ul le an d ot he r ne t fa br ic s: D F I B N L U K IR L D K E E C 2 70 5 4 67 2 1 7 1 7 3 1 5 5 3 83 7 49 2 1 52 3 18 10 1 2 72 5 4 68 2 1 72 4 3 1 7 7 3 8 7 4 49 5 1 52 6 18 20 3 2 74 5 4 69 2 1 73 1 3 1 9 9 3 9 1 1 49 8 1 52 9 18 30 5 2 76 5 4 70 2 1 7 3 8 3 22 1 3 94 8 50 1 1 53 2 18 40 7 55 .0 9- 01 ; 02 ;0 3; 04 ; 05 ;1 1 ;1 2; 13 ; 14 ; 15 ; 16 ; 17 ;1 9; 21 ;2 9; 31 ; 33 ;3 5; 37 ; 38 ;3 9; 41 ; 49 ;5 1 ;5 2; 53 ;5 4; 55 ; 56 ;5 7; 59 ; 61 ;6 3; 64 ; 65 ;6 6; 67 ; 68 ;6 9; 70 ; 71 ;7 2; 73 ; 74 ;7 6 ;7 7 ; 78 ;8 1 ;8 2; 83 ;8 4; 86 ; 87 ;9 2 ;9 3; 97 (') Ca teg ory 2in clu des cot ton fab rics (ab sor ben tga uze ),n ot imp reg nat ed or coa ted wit hp har ma ceu tica lsu bst anc es, fall ing wit hin hea din gN o3 0.0 4o fth eC om mo nC ust om sT arif f. (') Se e Ap pe nd ix . Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 80 19 81 19 82 19 83 2 a) O f wh ich ot he r th an un bl ea ch ed or bl ea ch ed C hi na T on ne s (c on t'd ) 27 1 46 7 17 2 27 2 46 8 17 2 27 5 46 9 17 3 D F I B N L U K IR L D K o o o 2 7 7 4 7 0 17 4 O 3 9 5 50 15 3 55 .0 9- 03 ; 04 ;0 5; 51 ; 52 ;5 3; 54 ; 55 ;5 6; 57 ; 59 ;6 1 ;6 3; 64 ;6 5; 66 ; 67 ;7 0; 71 ; 81 ;8 2; 83 ; 84 ;8 6; 87 ; 92 ;9 3 ;9 7 38 7 50 15 3 39 1 50 15 3 38 4 49 15 2 3 Ch in a ( ») T on ne s 56 .0 7 A D F I B N L U K IR L D K E E C 27 8 12 9 20 1 2 26 3 40 51 62 3 02 4 28 6 13 8 20 3 2 26 6 40 52 64 3 04 9 29 4 14 7 20 5 2 26 9 40 53 66 3 07 4 30 2 15 7 2 0 6 2 2 7 2 4 0 54 6 9 3 1 0 0 31 . 12 . 79 Official Journal of the European Communities No L 345 / 29 W ov en fa br ic s of m an -m ad e fib re s (d isc on tin uo us or w as te ): A. O fs yn th eti c tex til e fib res : W ov en fa br ics of sy nt he tic fib res (d isc on tin uo us or wa ste ) ot he r th an na rro w wo ve n fa br ics , pi le fa br ics (in clu din g ter ry fab ric s) an d ch en ille fa br ic s: 56 .0 7- 01 ; 04 ;0 5; 07 ; 08 ; 11 ; 13 ; 14 ;1 6; 17 ; 18 ;2 1 ;2 3 ; 24 ;2 6; 27 ; 28 ;3 2; 33 ; 34 ;3 6 a) O f wh ich ot he r th an un bl ea ch ed or bl ea ch ed C hi na T on ne s 29 14 20 o 30 1 6 21 O 4 5 7 56 .0 7- 01 ; 05 ;0 7; 08 ; 13 ;1 4; 16 ; 18 ;2 1 ;2 3; 26 ;2 7; 28 ; 33 ;3 4; 36 D F I B N L U K IR L D K 28 1 3 20 o 4 5 6 29 15 20 o 4 5 7 4 5 6 (') Se e Ap pe nd ix . Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U n it s C at eg or y 19 80 19 81 19 82 19 83 C hi na 10 00 pi ec es 4 D F I B N L U K IR L D K E E C 1 1 8 3 1 3 5 1 62 3 42 7 51 1 19 78 4 1 9 2 1 2 1 5 13 71 65 7 45 3 55 7 21 86 4 36 0 1 2 4 6 1 3 9 0 69 9 47 8 60 3 24 94 4 53 4 1 2 7 8 1 4 1 0 7 4 3 5 0 3 6 5 2 27 10 3 4 7 1 6 60 .0 4 B I - II a) b) c) IV b) 1 aa ) dd ) 2 ee ) d) 1 aa ) dd ) 2 dd ) 60 .0 4- 19 ; 20 ;2 2; 23 ; 24 ;2 6; 41 ; 50 ;5 8; 71 ; 79 ;8 9 U nd er ga rm en ts , kn itt ed or cr oc he ted , no te la sti c or ru bb er iz ed ; Sh irt s, T- sh irt s, lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , un de rv es ts an d th e lik e, kn itt ed or cr oc he te d, no t ela sti c or ru bb er iz ed , ot he r th an ba bi es ' ga rm en ts, of co tto n or sy nth eti c tex til e fib re s; T- sh irt s an d lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed jum pe rs an d pu llo ve rs ,o fr eg en er ate d te xt ile fib re s, ot he r th an ba bi es ' ga rm en ts 5 C hi na 10 00 pi ec es 1 5 0 8 74 5 66 7 40 8 1 1 2 6 26 74 4 55 4 1 5 5 1 77 7 70 0 48 1 1 1 7 5 28 84 4 73 6 1 5 9 6 8 1 0 7 3 4 4 3 5 1 2 2 6 30 94 4 9 2 5 60 .0 5 A I II b) 4 bb )1 1 aa a) bb b) cc c) dd d) 22 bb b) cc c) dd d) ee e) D F I B N L U K IR L D K E E C 1 46 5 71 4 63 9 39 4 10 77 (1 ) 24 65 4 37 8 (') Ou ter ga rm en ts an d ot he r art icl es , kn itt ed or cr oc he te d, no t el as tic or ru b ­ be ri ze d : A. Ou ter ga rm en ts an d clo th in g ac ­ ce ss or ie s : Je rse ys , pu llo ve rs , sli p- ov er s, wa ist ­ co ats , tw in se ts , ca rd ig an s, be d ­ jac ke ts an d ju m pe rs , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , of wo ol ,o f co tto n or of m an -m ad e te xt ile fi br es No L 345 / 30 Official Journal of the European Communities 31 . 12 . 79 60 .0 5- 01 ; 27 ;2 8 ;2 9; 30 ;3 3; 36 ; 37 ;3 8 6 M en 's an d bo ys 'o ut er ga rm en ts : C hi na 10 00 pi ec es D F I B N L U K IR L D K E E C 2 75 7 89 2 49 1 86 2( 1) " 20 9 31 29 5 5 5 3 7 2 8 1 5 94 2 52 8 88 4 23 1 34 29 7 5 73 1 2 87 4 99 2 56 3 90 6 25 4 38 29 9 5 93 2 2 9 3 3 1 0 4 4 61 1 9 2 9 2 7 3 42 30 1 6 1 3 9 61 .0 1 B V d) 1 2 3 e) 1 2 3 61 .0 2 B II e) 6 aa ) bb ) cc ) W om en 's, gir ls' an d in fa nt s' ou te r ga rm en ts : B. O th er : M en 's an d bo ys ' wo ve n br ee ch es , sh or ts an d tro us er s (in cl ud in g sla ck s) ; wo m en 's, gi rls ' an d in fa nt s' w ov en tro us er s an d sla ck s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 61 .0 1- 62 ; 64 ;6 6; 72 ; 74 ;7 6 61 .0 2- 66 ; 68 ;7 2 (') Se e A pp en di x. Qu an tit ati ve lim its fro m 1J an ua ry bis 31 De ce m be r Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 80 19 81 19 82 19 83 7 C hi na 10 00 pi ec es 60 .0 5 A II b) 4 aa ) 22 33 44 55 6 5 4 2 2 3 2 6 7 12 2 15 7 20 51 1 4 9 4 65 8 2 2 6 2 7 4 12 4 16 2 20 52 1 5 1 6 6 6 2 2 2 9 2 8 2 12 5 16 7 21 5 3 1 5 3 9 D F I B N L U K IR L D K E E C 66 6 2 3 2 2 9 0 12 7 17 2 21 5 4 1 5 6 2 Ou ter ga rm en ts an d ot he r art icl es , kn itt ed or cr oc he te d, no t el as tic or ru b ­ be ri ze d : A. Ou ter ga rm en ts an d clo th in g ac ­ ce ss or ie s: II . O th er W om en 's, gir l's an d in fa nt s' ou te r ga rm en ts : B. O th er : Bl ou se s an d sh irt bl ou se s, kn itt ed , cr oc he ted (n ot ela sti c or ru bb er ize d) , or wo ve n, fo r w om en , gi rls an d in fa nt s, of w oo l, of co tto n or of m an - m ad e te xt ile fib re s 61 .0 2 B II e) 7 bb ) cc ) dd ) 60 .0 5- 22 ; 23 ;2 4 ;2 5 61 .0 2- 78 ; 82 ;8 4 31 . 12 . 79 Official Journal of the European Communities No L 345 / 31 8 C hi na 10 00 pi ec es 61 .0 3 A M en 's an d bo y's un de r ga rm en ts , inc lud ing co lla rs, sh irt fro nt sa nd cu ffs : M en 's an d bo y's sh irt s, wo ve n, of wo ol , of co tto n or of m an -m ad e te xt ile fib re s 61 .0 3- 11 ; 15 ; 19 D F I B N L U K IR L D K E E C 3 3 2 7 58 0 55 3 4 8 0 7 7 3 37 3 9 6 6 1 4 6 3 35 4 58 1 57 7 49 0 80 1 38 3 9 7 6 23 8 3 38 1 58 1 60 2 5 0 0 83 0 4 0 39 8 6 33 2 3 4 0 8 5 8 2 6 2 8 5 1 0 8 5 9 41 3 9 9 6 42 7 9 55 .0 8 C hi na T on ne s 62 .0 2 B II I a) 1 D F I B N L U K IR L D K E E C 76 8 1 7 4 2 6 9 10 4 3 4 0 12 25 1 1 9 1 8 7 8 0 20 0 29 0 12 0 37 8 14 25 2 2 0 3 4 7 9 6 2 2 8 30 5 13 7 42 1 16 25 3 2 1 5 6 8 1 0 25 8 3 2 8 15 6 46 1 18 2 5 4 2 2 8 5 Te rry -to we lli ng an d sim ila rt er ry fab ric s of co tto n : Be d lin en , tab le lin en , to ile t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic les : B. O th er : W ov en co tto n te rry fa br ics ; to ile t an d ki tc he n lin en of w ov en co tto n ter ry fa br ics 55 .0 8- 10 ; 30 ;5 0 ;8 0 62 .0 2- 71 C at eg or y CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n ¢T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 80 19 81 19 82 19 83 10 60 .0 2 A 60 .0 2- 40 Gl ov es , m itt en s an d m itt s, kn itt ed or cr oc he te d, no te las tic or ru bb er iz ed : Gl ov es ,m itt en s an d m itt s, kn itt ed or cr oc he te d, no t ela sti c or ru bb er iz ed , im pr eg na ted or co ate d wi th art ifi cia l pl as tic m ate ria ls Ch in a (') D U K 10 00 pa irs 1 75 1 63 9 (') 1 8 0 4 65 8 1 8 5 8 67 7 1 9 1 3 69 8 12 60 .0 3 A B I II b) C D 60 .0 3- 11 ; 19 ;2 0; 27 ; 30 ;9 0 St oc kin gs ,u nd er sto ck ing s, so ck s, an kle ­ so ck s, so ck ett es an d th e lik e, kn itt ed or cr oc he ted ,n ot ela sti c or ru bb er iz ed : O th er th an wo m en 's sto ck in gs of sy nt he tic tex til e fib res \ C hi na D F I B N L U K IR L D K E E C 10 00 pa irs 84 1 4 5 0 4 30 7 . 99 6 57 7 18 22 0 7 46 3 91 2 4 52 6 35 2 1 0 1 7 70 2 23 23 0 7 76 2 99 0 4 54 9 39 8 1 0 4 0 83 0 25 24 0 8 07 2 1 0 7 7 4 5 7 2 4 4 6 1 0 6 0 9 6 2 28 2 5 0 8 3 9 5 14 B 61 .0 1 B V b) 1 2 3 61 .0 1- 41 ; 42 ;4 4; 46 ; 47 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' w ov en ov er co at s, ra in co ats an d ot he rc oa ts, clo ak s an d ca pe s, ot he r th an th os e of ca teg or y 14 A, of wo ol ,o f co tto n or of m an - m ad e te xt ile fib re s C hi na D I U K IR L 10 00 pi ec es 46 1 9 14 1 47 20 1 5 1 48 20 1 5 1 4 9 21 1 6 1 15 B 61 .0 2 B II e) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61 .0 2- 31 ; 32 ;3 3; 35 ; 36 ;3 7; 39 ; 40 W om en 's gir ls' an d in fa nt s' ou te r ga rm en ts : B. O th er : W om en 's, gir ls' an d in fa nt s' wo ve n ov er co ats ,r ai nc oa ts an d ot he r co at s, clo ak s an d ca pe s; jac ke ts an d bl az er s, ot he rt ha n ga rm en ts of ca teg or y 15 A, of wo ol , of co tto n or of m an -m ad e te xt ile fi br es C hi na I IR L 10 00 pi ec es 23 3 23 3 24 3 2 5 3 No L 345 / 32 Official Journal of the European Communities 31 . 12 . 79 (') Se e Ap pe nd ix . Ca te go ry CC T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 1 9 8 0 19 81 19 82 19 83 17 61 .0 1 B V a) 1 2 3 61 .0 1- 34 ; 36 ;3 7 M en 's an d bo y's ou te rg ar m en ts : M en 's an d bo ys ' wo ve n jac ke ts (ex clu din g wa ist er jac ke ts) an d bl az ­ er s, of w oo l, of co tto n or of m an - m ad e te xt ile fib re s C hi na I U K 10 00 pi ec es 21 3 6 .7 21 3 7 .8 2 2 3 9 .0 23 4 0 .1 18 61 .0 3 B C 61 .0 3- 51 ; 55 ;5 9; 81 ; 85 ;8 9 M en 's an d bo ys ' un de r ga rm en ts , inc lud ing co lla rs, sh irt fro nts an d cu ffs : M en 's an d bo ys ' wo ve n un de r ga rm en ts ot he r th an sh irt s, of wo ol , of co tto n or of m an -m ad e te xt ile fib re s C hi na D F B N L U K T on ne s 51 41 1 2 7 2 5 3 4 2 13 7 4 55 44 1 3 7 6 56 45 1 4 7 9 19 61 .0 5 B I II I 61 .0 5- 30 ; 99 H an dk er ch ie fs : B. O th er : H an dk er ch ie fs of w ov en fa br ic ,o f a va lu e of no t m or e th an 15 EU A /k g ne tw ei gh t C hi na (') D F I B N L U K IR L D K E E C 10 00 pi ec es 13 44 2 2 55 8 7 8 9 6 11 6 3 0 4 55 2 11 7 1 6 3 5 41 8 3 0 13 8 8 9 2 9 1 0 8 0 5 9 11 6 8 7 5 1 5 6 13 3 1 6 6 8 43 50 4 14 3 5 0 3 30 5 8 2 5 8 11 7 4 5 5 7 3 0 15 4 1 7 0 2 45 2 4 4 14 80 6 3 73 7 8 45 1 11 80 4 6 34 7 17 4 1 7 3 5 4 7 0 5 4 23 56 .0 5 B 56 .0 5- 51 ; 55 ;6 1 ;6 5; 71 ;7 5; 81 ; 85 ;9 1 ;9 5 ; 99 Y ar n of m an -m ad e fib re s (d is co nt in uo us or wa ste ), no tp ut up fo rr eta il sa le : B. O fr eg en er ate d tex til e fib res : Y ar n of di sc on tin uo us or w as te reg en era ted fib res , no t pu t up fo r re ta il sa le C hi na B N L T on ne s 1 7 5 1 1 8 0 4 1 8 5 8 1 9 1 3 31 . 12 . 79 Official Journal of the European Communities No L 345 / 33 (') Se c Ap pe nd ix . Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r C at eg or y CC T He ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts 19 80 19 81 19 82 19 83 32 ex 58 .0 4 C hi na T on ne s D F I B N L U K IR L D K E E C 56 9 37 2 27 5 11 4 31 0 35 10 1 1 7 7 6 58 8 38 5 29 0 12 8 35 4 35 10 2 1 8 8 2 61 4 40 0 30 6 14 6 39 1 35 10 3 1 9 9 5 6 4 0 4 1 6 32 2 16 7 4 3 0 36 10 4 2 1 1 5 W ov en pil e fa br ics an d ch en ill e fa br ics (o th er th an te rry to we lli ng or sim ila r ter ry fab ric s of co tto n fal lin g wi th in he ad in g No 55 .08 an d fa br ics fa lli ng wi th in he ad in g N o 58 .05 ): W ov en pil e fab ric s an d ch en ill e fa ­ br ics (o th er th an te rry fa br ics of co tto n an d na rr ow w ov en fa br ic s) , of wo ol , of co tto n or of m an -m ad e te xt ile fib re s 58 .0 4- 07 ; 11 ; 15 ; 18 ; 41 ;4 3 ;4 5 ; 61 ;6 3 ;6 7 ; 69 ;7 1 ;7 5 ; 77 ;7 8 37 56 .0 7 B C hi na T on ne s D F I B N L U K IR L D K E E C 1 44 2 46 7 55 6 51 8 57 3 36 82 9 4 42 1 1 4 9 1 52 3 61 0 53 5 65 4 40 83 3 4 68 6 1 5 3 8 58 5 66 6 55 5 74 4 43 83 7 4 96 8 1 5 8 8 6 5 0 7 2 5 57 3 84 2 4 7 84 1 5 2 6 6 W ov en fa br ic s of m an -m ad e fib re s (d isc on tin uo us or w as te ): B. O fr eg en er ate d tex til e fib res : W ov en fa br ics of re ge ne ra te d tex til e fib res (d isc on tin uo us or wa ste )o th er th an na rro w wo ve n fa br ics , pi le fa ­ br ics (in clu di ng ter ry fab ric s) an d ch en ill e fa br ic s: No L 345 / 34 Official Journal of the European Communities 31 . 12 . 79 56 .0 7- 37 ; 42 ;4 4 ;4 8 ; 52 ;5 3 ;5 4 ; 57 ;5 8 ;6 2 ; 63 ;6 4; 66 ; 72 ;7 3 ;7 4 ; 77 ;7 8 ;8 2 ; 83 ;8 4; 87 56 .0 7- 37 ; 44 ;4 8 ;5 2 ; 54 ;5 7 ;5 8 ; 63 ;6 4 ;6 6 ; 73 ;7 4; 77 ; 78 ;8 3 ;8 4 ; 87 a) O f wh ich ot he r th an un bl ea ch ed or bl ea ch ed C hi na D F I B N L U K IR L D K E E C T on ne s 43 3 14 2 16 7 15 5 17 0 11 24 9 1 32 7 44 7 16 1 18 3 16 1 19 2 12 25 0 1 4 0 6 46 1 18 1 19 9 16 7 21 8 13 25 1 1 4 9 0 4 7 6 20 3 2 1 8 17 2 2 4 4 14 2 5 2 1 5 7 9 T on ne s 39 Ch in a (') 62 .0 2 B II a) c) II I a) 2 c) Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic les : B. O th er : W ov en ta bl e lin en ,t oi le ta nd ki tc he n lin en , ot he r th an of co tto n te rry fa br ic D F I B N L U K IR L D K E E C 9 0 0 53 1 (') 44 4 (') 42 0 19 4 19 70 2 5 7 8 94 3 56 4 47 2 43 3 24 4 24 78 2 7 5 8 99 2 59 8 50 0 44 5 30 2 27 8 7 2 95 1 1 0 4 1 6 3 6 5 2 9 4 5 7 37 1 30 9 4 3 1 5 8 62 .0 2- 41 ; 43 ;4 7 ;6 5 ; 73 ;7 7 (') Se e Ap pe nd ix . Ca te go ry C C T he ad in g N o N IM E X E co de (1 97 9) D es cr ip tio n T hi rd co un tr ie s M em be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce mb er 19 80 19 81 1 9 8 2 19 83 59 58 .0 2 ex A B ex 59 .0 2 A 58 .0 2- 12 ; 14 ; 17 ; 18 ; 19 ;3 0; 43 ; 49 ;9 0 59 .0 2- 01 ; 09 O th er ca rp ets ,c ar pe tin g, ru gs ,m ats an d ma tti ng ,a nd 'K ele m ', 'S ch um ac ks 'a nd 'K ar am an ie 'r ug s an d th e lik e (m ad e up or no t) : Fe lt an d ar tic le s of fe lt, w he th er or no t im pr eg na ted or co ate d: A. Fe lt in th e pi ec e or sim pl y cu tt o re c ­ ta ng ul ar sh ap e: W ov en ,k ni tte d or cr oc he te d ca rp et s, ca rpe tin g, rug s, ma ts an d ma ttin g, an d 'K el em ', 'S ch um ac ks 'a nd 'K ar ­ am an ie' ru gs an d th e lik e (m ad e up or no t); flo or co ve rin g, of fe lt C hi na F T on ne s 15 2 16 0 16 8 17 6 76 61 .0 1 B I 61 .0 2 B II a) 61 .0 1- 13 ; 15 ; 17 ; 19 61 .0 2- 12 ; 14 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gir ls' an d in fa nt s' ou te r ga rm en ts : B. O th er : M en 's an d bo ys ' wo ve n in du str ial an d oc cu pa tio na l cl ot hi ng ;w om en 's, gir ls' an a in fa nt s' wo ve n ap ro ns , sm oc k- ov er al ls an d ot he r in du st ri al an d oc cu pa tio na l clo th in g (w he th er or no t al so su ita bl e fo r do m es tic us e) ,o fw oo l, of co tto n or of m an - m ad e te xt ile fib re s C hi na F B N L T on ne s 84 51 88 54 9 3 57 9 7 60 78 61 .0 1 A II B II I V f) 1 2 3 61 .0 1- 09 ; 24 ;2 5 ;2 6; 92 ;9 4 ;9 6 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' wo ve n ba th ro be s, dr es sin g go wn s, sm ok in g jac ke ts an d si m ila r in do or w ea r an d ot he r ou te r ga rm en ts, ex ce pt ga rm en ts of ca te ­ go rie s 6, 14 A , 14 B, 16 , 17 ,2 1, 76 an d 79 ,o fw oo l, of co tto n or of m an - m ad e te xt ile fi br es Ch in a (1) F T on ne s 2 0 0 2 0 9 2 2 0 23 1 31 . 12 . 79 Official Journal of the European Communities No L 345 / 35 (') Se e Ap pe nd ix . No L 345 /36 Official Journal of the European Communities 31 . 12 . 79 Appendix to Annex IV Category Supplier country Provisions China Possibility of transfer with category 3 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 3 . The following levels apply to Benelux for the category combined with category 3 a) : (tonnes) China 1980 1981 1982 1983 202 204 206 208 China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 2 . See category 2 a).China China The following sub-limits apply within the quantitative limits prescribed in the Annex for the Community and the United Kingdom : Jerseys and pullovers of fine wool and animal hair : (pieces) 2 2 a) 3 3 a) 5 6 10 1980 1981 1982 1983 EEC 41 600 43 300 45 000 46 800 UK 9 400 9 700 10 000 10 400 China The following sub-limits apply within the quantitative limits prescribed in the Annex for Benelux : Long trousers : (1000 pieces) 1980 1981 1982 1983 410 420 430 440 China The quantitative limits prescribed in the Annex include gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized, of category 1 1 , of wool, of cotton or of man-made fibres . The following sub-limits apply within the quantitative limits prescribed in the Annex for the United Kingdom : Knitted gloves, mittens and mitts of category 10 (coated or impregnated) : (pairs) 1980 1981 1982 1983 20 600 21 200 21 900 22 500 31 . 12 . 79 Official Journal of the European Communities No L 345/37 Category Supplier country Provisions 19 / China t The quantitative limits prescribed in the Annex include cotton handkerchiefs of cate ­ gory 89. 39 China The quantitative limits prescribed in the Annex include bed linen of category 20 . The following sub-limits apply within the quantitative limits prescribed in the Annex for France : l Household linen other than embroidered :l \ (tonnes) I 1980 1981 1982 1983 129 137 147 157 The following sub-limits apply within the quantitative limits prescribed in the Annex for Benelux : Bed linen : I (tonnes) 1980 1981 1982 1983 I 32 34 37 39 . 78 China The quantitative limits prescribed in the Annex include other women's outerwear of category 81 . For Germany 26 % of all the quantitative limits prescribed in the Annex are reserved for use at the Berlin Fair. No L 345 /38 Official Journal of the European Communities 31 . 12 . 79 ANNEX V referred to in Article 3 DOUBLE CHECKING SYSTEM Article 1 The competent government authorities of China shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits established in Annex IV, up to the level of the said limits and the corresponding shares . Article 2 1 . The export licence shall conform to the specimen appended to Annex VI and may also contain a translation into another language . It must certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned . 2 . Importers shall not be obliged to import the total quantity covered by an import authorization or document in a single consignment. shall issue an import licence automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence , subject to the provisions of Article 1 1 of this Regulation . 2 . The import authorizations shall be valid for six months . 3 . The import authorizations shall be valid only in the Member State which issued them . 4 . The importer's declaration or request shall only mention or contain : (a) the identification of the importer and exporter ; (b) the country of origin and possibly the country of export and purchase ; (c) a description of the product including :  its commercial designation,  the category of the product,  a description of the goods in accordance with the tariff heading and/or the reference number of the nomenclature of goods for the external trade statistics ; (d) the quantity in the appropriate unit ; (e) the value ; (f) possibly dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (g) date and number of the export licence ; (h) any internal code used for administrative purposes ; ( i) date and signature of importer . Article 3 The validity of import authorizations granted by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of China on the basis of which the import authorizations were granted . Article 4 Exports shall be set off against the quantitative limits and shares established for the year for which the export licence has been issued . Article 6 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules . Article 5 1 . The authorities of the Member State designated on the export licence as the country of destination 31 . 12 . 79 Official Journal of the European Communities No L 345 /39 zations or equivalent documents and immediately inform both the authorities of China and the Commission . Article 7 1 . Should the authorities of a Member State find that the total volume covered by the export licences issued by China for a given category exceeds the share established for that category, the said auth ­ orities shall suspend the issue of import authori 2 . The Commission shall immediately initiate consultations with the authorities of China . No L 345/40 Official Journal of the European Communities 31 . 12 . 79 ANNEX VI FORM AND RULES FOR COMPLETION OF EXPORT LICENCES, SHIPMENT CERTIFICATES AND CERTIFICATES OF ORIGIN : COMMON PROVISIONS must bear the endorsement 'dÃ ©livrÃ © Ã posteriori' or ' issued retrospectively'. Article 3 In the event of theft, loss or destruction of an export licence , shipment certificate or a certificate of origin, the exporter may apply to the competent govern ­ mental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate licence or certificate issued in this way must bear the endorsement 'duplicata' or 'duplicate'. The duplicate must bear the date of the original licence or certificate . Article 1 Export licences, shipment certificates and certificates of origin shall be made out in English or French . If they are completed by hand, entries must be in ink and in printscript . Export licences , shipment certificates and certificates of origin may comprise additional copies duly indicated as such . The documents shall measure 210 x 297 mm. The paper used must be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m2 . Each part shall have a printed guilloche ­ pattern background making any falsification by mechanical or chemical means apparent to the eye . Each document shall bear a serial number, whether or not printed, by which it can be identified . Article 2 The export licence shipment certificate and the certi ­ ficate of origin may be issued after the shipment of the products to which they relate . In such cases they Article 4 The Commission shall supply the Member States' authorities with the names and addresses of the auth ­ orities in China competent to issue certificates of origin and export licences or shipment certificates, together with specimens of stamps used by those auth ­ orities . 2 No1 Exporter ( name , full address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee ( name , full address , country) Destinataire ( nom , adresse complÃ ¨te , pays) CERTIFICATE OF ORIGIN (Textile products) CERTIFICAT D'ORIGINE (produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - Description of goods Marques et numÃ ©ros - Nombre et nature des colis - DÃ ©signation des marchandises 11 Quantity ( 1 ) Quantity P ) 12 FOB Value ( 2 ) Valeur fob (2 le t we igh t( k g ) an d als o qu an tity in th e un it pre sc rib ed fo r ca te go ry wh er e ot he rt ha n ne t we igh t- Ind iqu er le po ids ne t en kil og ram me s ai ns i qu e la qu an tity da ns l'u ni tÃ © pr6 vu e po ur la ca tÃ ©g or ie si ce tte un itÃ © n' es t pa s le po ids n e t . cu rre nc y of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra t de v e n te . 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPETENTE I , the undersigned , certify that the goods described above originated in the country shown in box No 6 . in accordance with the provisions in force in the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6 , conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority ( name , full address , country) AutoritÃ © compÃ ©tente ( nom , adresse complÃ ¨te , pays) A A A I class="page"> 1 Exporter ( name , full address , country) Exportateur ( nom , adresse complete , pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee ( name , full address , country) Destinataire (nom , adresse complete , pays) EXPORT LICENCE (Textile products) LICENCE D'EXPORTATION (produits textiles) 7 Country ot destination Pays de destination 6 Country of origin Pays d'origine 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - Description of goods Marques et numÃ ©ros - Nombre et nature des colis - DÃ ©signation des marchandises 1 1 Quantity ( 1 ) QuantitÃ © ( 1 ) 12 FOB Value ( 2 ) Valeur fob ( 2 ) ne t we igh t( k g ) an d al so qu an tity in th e un it pre sc rib ed fo r ca te go ry wh er e ot he rt ha n ne t we igh t- I n d iq u e r l e ' po ids ne t en kil og ra mm es ai ns i qu e la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ ©g or ie si ce tt e un ite n' es t pa s le po ids n e t . cu rre nc y of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra t de v e n te . 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPETENTE I , the undersigned , certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority ( name , full address , country) AutoritÃ © compÃ ©tente ( nom , adresse complÃ ¨te , pays) At - A , on - le class="page"> ANNEX VII 2 No1 Exporter (name , full address , country) Exportateur (nom , adresse complete , pays) ORIGINAL 3 Shipment year AnnÃ ©e d'embarquement 4 Category number Numero de catÃ ©gorie 5 Consignee (name , full address , country) Destinataire (nom , adresse complete , pays) SHIPMENT CERTIFICATE (Textile products) CERTI FICAT D'EMBARQUEMENT (produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 11 Quantity ( 1 ) Quantity ( 1 ) 12 FOB Value (2) Valeur fob (2) 10 Marks and numbers - Number and kind of packages - Description of goods Marques et numÃ ©ros - Nombre et nature des colis - DÃ ©signation des marchandises ' e i g h t ( k g ) an d al so qu an tity in th e un it pr es cr ibe d fo r ca te go ry w he re ot he rt ha n ne t w eig ht - In diq ue rl e po id s ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un ite n' es t pa s le po id s n e t . en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de v e n te . 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPETENTE I , the undersigned , certify that the goods described above are intended for export in the framework of the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont destinÃ ©es Ã Ã ªtre exportÃ ©es dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority (name , full address , country) Autorite compÃ ©tente (nom , adresse complÃ ¨te, pays) At-Ã . ... on-le class="page"> 31 . 12 . 79 Official Journal of the European Communities No L 345 /47 ANNEX VIII referred to in Article 5 ( 3 ) 1 . For the purpose of the Agreement with China, cottage industry and folklore products are defined as follows : ( a) garments traditionally made by hand in the cottage industry of China from fabrics and sewn solely by hand without the aid of any machine ; (b) other textile articles traditionally made by hand in the cottage industry of China from fabrics woven on hand or foot operated looms ; being fabrics of a kind traditionally made in the cottage industry of China, and sewn solely by hand without the aid of any machine ; (c) traditional folklore handicraft textile products of China as defined in a list to be agreed between the two Parties . 2 . The provisions of Article 5 ( 3 ) apply only in respect of products covered by a certi ­ ficate conforming to the specimen appendixed to this Annex and issued by the competent authorities of China . class="page"> Appendix to Annex VIII 1 Exporter (name , full address , country) Exportateur (nom , adresse complete , pays) ORIGINAL 2 No CERTIFICATE in regard to TEXTILE HANDICRAFTS and TRADITIONAL TEXTILE PRODUCTS , OF THE COTTAGE INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community 3 Consignee (name , full address , country) Destinataire (nom , adresse complete , pays) CERTIFICAT relatif aux PRODUITS TEXTILES FAITS A LA MAIN , et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRI ­ CATION ARTISANALE, dÃ ©livrÃ © en conformity avec et sous les conditions rÃ ©gissant les ^changes de produits textiles avec la Communaute Ã ©cono ­ mique europÃ ©enne 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 6 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport Marks and numbers - Number and kind of packages - Description of goods Marques et numÃ ©ros - Nombre et nature des colis - DÃ ©signation des marchandises 9 Quantity QuantitÃ © 10 FOB Value (1) Valeur fob ( 1 ) 11 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPETENTE I , the undersigned , certify that the consignment described above includes only the following traditional textile products of the cottage industry of the country shown in box No 4 : a ) garments obtained manually from fabrics and sewn solely by hand without the aid of any machine (2); b ) other textile articles obtained manually from the fabrics woven on hand or foot operated looms and sewn solely by hand without the aid of any machine (handicrafts) (2); c) traditional folklore handicraft textile products as defined in the list agreed between the European Economic Community and the country shown in box No 4 . Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant traditionnellement de la fabrication artisanale du pays figurant dans la case 4 : a) vÃ ªtements obtenus manuellement Ã partir de tissus et cousus uniquement Ã la main sans l'aide d'une machine ( ); b) autres articles textiles obtenus manuellement Ã partir de tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied et cousus uniquement Ã la main sans l'aide d'une machine (handicrafts ) (2); c) produits textiles relevant du folklore traditionnel comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . he cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de v e n te . et e as ap pr op ria te - B iff er la ( l e s ) m en tio n( s ) ) in u ti le ( s ) ) . 12 Competent authority (name , full address , country) Autorite compÃ ©tente (nom , adresse complÃ ¨te , pays ) At-Ã . , on-le . class="page"> 31 . 12.79 Official Journal of the European Communities No L 345 /51 ANNEX IX referred to in Article 3 (6 ) 1 . At the request of a Member State which considers that a given textile product covered by categories 1 to 114 set out in Annex I is being imported from China at prices lower than those generally charged for like products , sold under normal commercial conditions by other exporting countries on the market of the Member State concerned, the Commission may request that consultations should be initiated with China . 2 . The Member State requesting the application of this provision shall communicate the facts justifying the measure to the Commission . 3 . In critical circumstances , the competent authorities of Member States may suspend the issue of import authorizations or import documents until such time as a mutually acceptable solution is found within the framework of the consultations specified in paragraph 1 .